 1     Stephen D. Finestone (125675)
       Jennifer C. Hayes (197252)
 2     Ryan A. Witthans (301432)
       FINESTONE HAYES LLP
 3     456 Montgomery Street, Floor 20
       San Francisco, CA 94104
 4     Tel.: (415) 616-0466
       Fax: (415) 398-2820
 5     Email: sfinestone@fhlawllp.com
       Email: jhayes@fhlawllp.com
 6     Email: rwitthans@fhlawllp.com
 7     Proposed attorneys for Michael G. Kasolas,
       Liquidating Trustee
 8

 9                            UNITED STATES BANKRUPTCY COURT

10                            NORTHERN DISTRICT OF CALIFORNIA

11                                          SAN JOSE DIVISION

12
        In re                                             Case No. 15-50801-MEH
13                                                        Chapter 11
14      ROBERT BROWER, SR.,
                                                          STIPULATION AND REQUEST FOR
15      Debtor.                                           ENTRY OF ORDER REGARDING
                                                          PAYMENT OF FEES AND PLAN
16                                                        EFFECTIVE DATE 1

17                                                        Hearing: No hearing requested.

18

19              This stipulation (the “Stipulation”) is made between Michael G. Kasolas (the
20     “Liquidating Trustee,” administering the “Liquidating Trust”); MUFG Union Bank, N.A. (the
21     “Bank”); and Sheppard, Mullin, Richter & Hampton LLP (“Sheppard Mullin,” and together, the
22     “Parties”).
23                                                RECITALS
24              The Parties recite as follows:
25

26              1
                Unless specified otherwise, all chapter and code references are to the Bankruptcy Code,
       11 U.S.C. §§ 101–1532. “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
27
       Procedure and “B.L.R.” references are to the Bankruptcy Local Rules for the Northern District of
28     California. “ECF” references are to the docket in the above-captioned proceeding.

       STIPULATION AND REQUEST FOR ENTRY OF ORDER                                                      1/3

     Case: 15-50801       Doc# 266      Filed: 09/11/20   Entered: 09/11/20 10:00:56       Page 1 of
                                                     3
 1            A.      The Bank is a creditor of the Debtor and the proponent of Creditor MUFG Union

 2     Bank, N.A.’s Third Amended Combined Plan of Reorganization and Disclosure Statement Dated

 3     November 2, 2017 (the “Plan”). ECF 233.

 4            B.      Sheppard Mullin is counsel to the Bank.

 5            C.      The Liquidating Trustee has been duly appointed to administer the Liquidating

 6     Trust pursuant to the Plan.

 7            D.      The Court confirmed the Plan on November 6, 2017. ECF 236.

 8            E.      Article X of the Plan provides that a condition precedent to the Plan’s effective

 9     date is that “[t]he Liquidating Trustee shall have obtained, through the sale or liquidation of

10     estate assets, sufficient funds to pay all Allowed administrative claims in this Case in full.” Plan

11     at Article X(d).

12            F.      The effective date of the Plan has yet to occur.

13            G.      William J. Healy (“Mr. Healy”) is the assignee of an administrative claim for

14     attorneys’ fees as the Debtor’s counsel approved by the Court. Mr. Healy and the Bank stipulated

15     to allow for the Plan to go effective without payment of Mr. Healy’s claim in full on the effective

16     date. ECF 259. The Court approved that stipulation. ECF 261.

17            H.      The United States Trustee currently holds an allowed administrative claim in an

18     outstanding amount of $3,250.

19            I.      Other than the claims of Mr. Healy and the United States Trustee, the Parties are

20     not aware of any other allowed administrative claims. 2

21            J.      The Parties would like to allow for the Plan to go effective. In furtherance of that

22     goal, the Parties stipulate as provided below.

23                                              STIPULATION

24            Considering the above recitals, the Parties stipulate as follows:

25

26            2
                Jaurigue Law Group has also appeared for the Debtor, but its employment has not been
       approved, it has not filed any application for compensation, and the applicable claims bar date
27
       has long passed. As such, the Parties do not believe that Jaurigue Law Group has or will ever
28     have an allowed administrative claim.

       STIPULATION AND REQUEST FOR ENTRY OF ORDER                                                         2/3

     Case: 15-50801       Doc# 266     Filed: 09/11/20     Entered: 09/11/20 10:00:56         Page 2 of
                                                    3
 1            1.      The Bank will pay the outstanding $3,250 in United States Trustee fees. The Bank

 2     may submit an administrative claim for those fees to the Liquidating Trust.

 3            2.      Other than the $3,250 administrative claim arising from the Bank’s payment of

 4     the outstanding fees to the United States Trustee, both the Bank and Sheppard Mullin agree to

 5     subordinate any fees and/or substantial contribution claims to the fees of the Liquidating Trustee

 6     and his professionals.

 7            3.      The Bank and Sheppard Mullin agree not to object to any fees incurred by the

 8     Liquidating Trustee and his professionals prior to the Plan’s effective date, to the extent that such

 9     objections are predicated on the basis that the fees were incurred prior to the Plan’s effective

10     date. All other objections are preserved.

11                                                 CONCLUSION

12            The Parties request that the Court enter an order approving this Stipulation.

13
        Dated September 11, 2020                         FINESTONE HAYES LLP
14

15                                                       /s/ Ryan A. Witthans
                                                         Ryan A. Witthans
16                                                       Proposed attorneys for Michael G. Kasolas,
                                                         Liquidating Trustee
17

18      Dated September 11, 2020                         SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
19
                                                         /s/ Michael M. Lauter
20                                                       Michael M. Lauter
                                                         Attorneys for MUFG Union Bank, N.A.,
21                                                       Creditor and Plan Proponent
22
        Dated September 11, 2020                         SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
23

24                                                       /s/ Michael M. Lauter
                                                         Michael M. Lauter
25

26

27

28
       STIPULATION AND REQUEST FOR ENTRY OF ORDER                                                         3/3

     Case: 15-50801      Doc# 266      Filed: 09/11/20     Entered: 09/11/20 10:00:56         Page 3 of
                                                    3
